Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 1 of 7
                    Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 2 of 7
DocuSign Envelope ID: 2D9D507A-6CBC-435C-8453-C87F0467F038




                     at Corporation Service Company 8040 Excelsior Dr Ste 400 Madison, WI 53717 (See

                     Exhibit 1 attached hereto and made a part hereof.) which has a bond in effect on behalf of

                     Credit Seivice International �orporation.

                 6. Upon infonnation and belief, Defendant Credit Service International Corporation

                     (hereinafter "Defendant CSI"), is a collection agency operating from an address of 312 2nd

                     Street Suite 6, Hudson, WI 54016-1581, and is a "debt collector" as that tenn is defined by

                     15 U.S.C. § 1692a(6). (See Exhibit 2 attached hereto and made a part hereof.)

                                                  FACTUAL ALLEGATIONS

                7. Before June 28, 2019, Plaintiff incurred a financial obligation that was primarily for personal,

                    family or household purposes and is therefore a "debt" as that tennis defined by 15 U.S.C. §

                    1692a(5), namely, a "debt'' to it.

                8. The debt owed by Plaintiff eventually went into default.

                9. After the debt went into default the debt was sold and/or otherwise transferred to Defendant

                    CSI for collection.

                10. The Plaintiff retained Matthew C. Lein for legal representation regarding the Plaintiff's

                    debts.

                11. Prior to June 28, 2019, Defendant CSI had reported to Experian I credit reporting agency that

                    the Plaintiff owed a debt to it.

                12. On June 28, 2019, Plaintiff, through Plaintiff's attorney, disputed2 the debt directly with the




            1 The reporting of a debt to a credit reporting agency by a debt collector is a communication to
            which the FDCPA applies. See Daley vs. A & S Collection Assocs., Inc., 2010 WL 2326256 (D.
            Oreg. 2010); Akalwadi v. Risk Mgmt Alternatives, Inc., 336 F.Supp.2d 492, 503 (D. Md. 2004).
            2
              Section 1692e(8) does not require an individual's dispute be valid or reasonable. Instead, the
            plaintiff must simply make clear that he or she dispute the debt. Evans v. Portfolio Recovery
            Assocs., LLC, 889 F.3d 337,347 (7th Cir. 2018)
Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 3 of 7
Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 4 of 7
Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 5 of 7
Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 6 of 7
Case: 3:20-cv-00738-jdp Document #: 1 Filed: 08/10/20 Page 7 of 7
